Exhibit 10.1

Certain portions of this exhibit (indicated by “[***]”) have been omitted
pursuant to Item 601(b)(10) of Regulation S-K. Such excluded information is not
material and would likely cause competitive harm to the registrant if publicly
disclosed.

AMENDMENT NO. 2 TO FIRM GATHERING AND PROCESSING AGREEMENT

This AMENDMENT NO. 2 TO FIRM GATHERING AND PROCESSING AGREEMENT (this “Second
Amendment”), executed on the Approval Date but deemed effective as of the
Closing Date (“Amendment Effective Time”), is by and between SN Catarina, LLC, a
Delaware limited liability company (“Producer”) and Catarina Midstream, LLC, a
Delaware limited liability company (“Gatherer”).  Producer and Gatherer may be
referred to in this Second Amendment individually as a “Party” and collectively
as the “Parties.”

RECITALS

WHEREAS, Producer and Gatherer entered into that certain Firm Gathering and
Processing Agreement, dated as of October 14, 2015 (the “Original Gathering
Agreement”), as amended by that certain Amendment No. 1 to Firm Gathering and
Processing Agreement, dated as of June 30, 2017 (the “First Amendment”, and
together with the Original Gathering Agreement, the First Amendment and this
Second Amendment, collectively, the “Gathering Agreement”), pursuant to which
Gatherer provides certain gathering, transportation, and processing services to
Producer;

WHEREAS, on August 11, 2019, Sanchez Energy Corporation (“Sanchez”) and certain
of its subsidiaries, including Producer, filed for protection under Chapter 11
of the United States Bankruptcy Code in the United States Bankruptcy Court for
the Southern District of Texas (the “Bankruptcy Court”);

WHEREAS, on April 6, 2020, Sanchez and certain of its subsidiaries, including
Producer, filed that certain Joint Chapter 11 Plan of Reorganization of Sanchez
Energy Corporation and its Debtor Affiliates with the Bankruptcy Court at Docket
No. 1109, as amended by that certain Amended Joint Chapter 11 Plan of
Reorganization of Sanchez Energy Corporation and its Debtor Affiliates filed
with the Bankruptcy Court at Docket No. 1149 on April 26, 2020, as further
amended by that certain Second Amended Joint Chapter 11 Plan of Reorganization
of Sanchez Energy Corporation and its Debtor Affiliates, filed with the
Bankruptcy Court at Docket No. 1198 on April 30, 2020 (as amended from time to
time, the “Chapter 11 Plan”); and

WHEREAS, in connection with the effectiveness of the Chapter 11 Plan, the
Parties desire to amend the Gathering Agreement to institute a new Gathering &
Processing Fee, to remove Producer’s minimum volume commitments and related
deficiency fee obligations, and to revise the definition of Dedicated Acreage,
together with such other amendments, as more fully set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
for other valuable consideration, the Parties hereby agree as follows:

Section 1.1      Definitions.  Capitalized terms used throughout this Second
Amendment and not defined herein have the meanings ascribed to them in the
Gathering Agreement.



--------------------------------------------------------------------------------

Section 1.2      Amendments.

(a)        All references to the “Agreement” in the Gathering Agreement shall be
deemed to include the terms and conditions of the First Amendment and this
Second Amendment, as applicable.

(b)        Exhibit A to the Gathering Agreement is hereby deleted in its
entirety and replaced with Exhibit A attached hereto.

(c)        Exhibit B to the Gathering Agreement is hereby deleted in its
entirety and replaced with Exhibit B attached hereto.

(d)        Exhibit C to the Gathering Agreement is hereby deleted in its
entirety and replaced with Exhibit C attached hereto.

(e)        Exhibit D to the Gathering Agreement is hereby deleted in its
entirety and replaced with Exhibit D attached hereto.

(f)        Exhibit E to the Gathering Agreement is hereby deleted in its
entirety and replaced with Exhibit E attached hereto.

(g)        Exhibit F to the Gathering Agreement is hereby deleted in its
entirety and replaced with Exhibit F attached hereto.  The title of Exhibit F is
hereby amended to “Pipelines” in all instances throughout the Gathering
Agreement.

(h)        The following definitions are added to Section 1.1 of the Gathering
Agreement in the appropriate alphabetic order:

“Approval Date” means the date on which the Bankruptcy Court enters the Approval
Order.

“Approval Order” means an order of the Bankruptcy Court reasonably acceptable to
the parties to the Settlement Agreement, entered pursuant to Rule 9019 of the
Federal Rules of Bankruptcy Procedure, approving the Settlement Agreement, which
order has not been reversed, vacated or stayed.

“Bankruptcy Cases” means the chapter 11 cases of the Debtors pending before the
Bankruptcy Court, styled In re Sanchez Energy Corporation, et al., Case No.
19-34508 (MI) (Bankr. S.D. Tex.) (Jointly Administered).

“Bankruptcy Court” means the United States Bankruptcy Court for the Southern
District of Texas.

“Chapter 11 Plan” has the meaning set forth in the recitals.

“Closing Date” means the date the Closing Notice is executed and filed with the
Bankruptcy Court.



2

--------------------------------------------------------------------------------

“Closing Notice” means a notice of the occurrence of Closing (as defined in the
Settlement Agreement and attached thereto as Exhibit G).

“Debtors” means, collectively, prior to the Effective Date, Sanchez Energy
Corporation and each of its direct and indirect subsidiaries that are debtors
and debtors-in-possession in the Bankruptcy Cases, including SN EF Maverick, LLC
and SN Catarina, LLC, and, after the Effective Date, such entities as
reorganized pursuant to the Chapter 11 Plan.

“First Amendment” means that certain Amendment No. 1 to Firm Gathering and
Processing Agreement, dated as of June 30, 2017 with a deemed effective time of
12:01 a.m. on April 1, 2017, between Producer and Gatherer.

“Pipelines” has the meaning set forth in Section 18(a).

“Second Amendment” means that certain Amendment No. 2 to Firm Gathering and
Processing Agreement, dated as the Approval Date but effective as of the Closing
Date, between Producer and Gatherer.

“Settlement Agreement” means that certain Settlement Agreement, dated as of June
6, 2020, by and among the Debtors, Catarina Midstream LLC, Carnero G&P LLC, Seco
Pipeline, LLC, Sanchez Midstream Partners, LP and TPL SouthTex Processing
Company LP.

“Termination Notice” has the meaning set forth in Section 9.1(a).  “Transferee”
means a Person who receives all or part of the Pipelines through a Transfer
pursuant to Section 18.

(i)         The following definitions are deleted from Section 1.1 of the
Gathering Agreement:

“Contract Quarter”; “Commitment Term”; “Election Notice”; “Excess Gas Volume”;
“Excess Oil Volume”; “Gas Deficiency Volume”; “Gas Commitment Term”; “Minimum
Quarterly Quantity of Gas”; “Minimum Quarterly Quantity of Oil”; “Oil Deficiency
Volume”; “Oil Commitment Term”; “Quarterly Deficiency Payments”; “Quarterly Gas
Deficiency Payment”; “Quarterly Oil Deficiency Payment”; and “Third Party
Agreement”.

(j)         The following definitions from Section 1.1 of the Gathering
Agreement are deleted in their entirety and replaced with the following:

“Cash Value” means the market value (expressed in U.S. dollars) of the Pipelines
subject to the proposed Transfer, based on the amount that a willing buyer would
pay a willing seller in an arm’s length transaction.

“Control” (including its derivatives and similar terms) means (a) with respect
to any Person, possessing, directly or indirectly, the power to direct or cause
the direction of the management and policies of any such relevant Person by



3

--------------------------------------------------------------------------------

ownership of voting interest, by contract or otherwise; provided, however, that
solely having the power to act as the operator of a Person’s day-to-day
commercial operations, without otherwise having the direct or indirect power to
direct or cause the direction of the management and policies of such Person,
shall not satisfy the foregoing definition of “Control” and (b) with respect to
any Products or water, such Products or water with respect to which Producer has
the contractual right or obligation (pursuant to a marketing, gathering,
transportation, processing, agency, operating, unit or similar agreement) to
market, gather, transport or process such Products or water and Producer elects
or is obligated to market, gather, transport or process such Products or water.

“Dedicated Leases” means Producer’s mineral leases located within the area
described on Exhibit C – Part 1, now existing or hereafter acquired, as such
mineral leases may be in effect during the Term, including those mineral leases
set forth on Exhibit C - Part 3 attached hereto and made a part hereof.

“Right of First Refusal” has the meaning set forth in Section 18(a).

“Transfer” has the meaning set forth in Section 18(a).

(k)        Section 2.2 of the Gathering Agreement is hereby deleted in its
entirety and replaced with the following:

Subject to the terms of the Dedicated Instruments, Producer exclusively
dedicates and commits the Dedicated Acreage to this Agreement and to deliver to
Gatherer under this Agreement, as and when produced, (a) all of the Dedicated
Products and water owned by Producer and (b) all of the third party Gas, Oil and
water under the Control of Producer, in each case produced during the Term from
the Dedicated Acreage.  The Gathering and Processing Fee provided for herein,
and the dedication contemplated hereby, shall apply to (a) all of the Dedicated
Products and water owned by Producer and (b) all of the third party Gas, Oil and
water under the Control of Producer, in each case produced during the Term from
the area described on Exhibit C – Part 1, including, for the avoidance of doubt,
all of the foregoing produced from wells or leases within the area described on
Exhibit C – Part 1 acquired or developed on or after the Closing Date.

(l)         Section 2.5 of the Gathering Agreement is hereby deleted in its
entirety and replaced with the following:

Section 2.5      Memorandum.  In connection with the execution of the Second
Amendment and from time to time during the Term, the Parties will execute,
acknowledge, deliver and record a “short form” memorandum of this Agreement
substantially in the form of Exhibit E identifying the Dedicated Acreage and
identifying the lands, leases and wells within the Dedicated Acreage in which
Producer and its Affiliates own interests, which Producer will file of record in
the real property records of each county that contains Dedicated Acreage.
Notwithstanding the foregoing, Gatherer shall also have the right to file and
record



4

--------------------------------------------------------------------------------

such memorandum of this Agreement and any necessary supporting documents or
instruments in the real property records of each county that contains Dedicated
Acreage.

(m)       Section 3.1(b) of the Gathering Agreement is hereby deleted in its
entirety and replaced with the following:

(b)        Reserved;

(n)        Section 3.3 of the Gathering Agreement is hereby deleted in its
entirety and replaced with the following:

Section 3.3      Reserved.

(o)        Section 3.5 of the Gathering Agreement is hereby deleted in its
entirety and replaced with the following:

Section 3.5     Gathering System Interruptions.  Producer’s Products entitled to
Firm service may be, from time to time, interrupted, curtailed, or disrupted
(herein, a “Disruption”) to the extent reasonably necessary (as determined by
Gatherer acting in its reasonable discretion) for any of the following reasons:
 (i) safe operation of the Gathering System, (ii) an ongoing event of Force
Majeure affecting Gatherer, (iii) subject to the Gatherer’s compliance with the
other terms and conditions of this Agreement, the inability of a Delivery Point
to receive Producer’s Products, and (iv) upon reasonable advance notice to
Producer, maintenance, expansions or modifications of the Gathering System from
time to time, provided that with respect to this item Gatherer will reasonably
cooperate with Producer to minimize adverse effects due to such work. In the
event of a Disruption, Gatherer will give Producer prompt notice with reasonable
detail of the reason for the Disruption and a good faith estimate of the
duration and extent of such Disruption.  In such event Gatherer shall not be in
breach or default of its obligations under this Agreement and shall have no
liability to Producer in connection with or resulting from any such curtailment;
provided, however, that Gatherer shall, at Producer’s request, release from
dedication under this Agreement all of Producer’s volumes interrupted or
curtailed as the result of such Disruption.  When Gatherer reestablishes
Producer’s Firm service as to such volumes interrupted or curtailed by a
Disruption, Gatherer shall give Producer notice of such fact and Producer shall
recommence deliveries to Gatherer of the volumes that would have otherwise been
released from dedication as a result of such Disruption on the first Day of the
Month following the receipt of such notice and all such volumes shall again be
subject to this Agreement.

(p)        The title to Article 5 of the Gathering Agreement is hereby deleted
in its entirety and replaced with the following:



5

--------------------------------------------------------------------------------

ARTICLE 5

FEES, BILLING, AND PAYMENT

(q)        Section 5.2 of the Gathering Agreement is hereby deleted in its
entirety and replaced with the following:

Section 5.2      Reserved.

(r)        Section 5.3(a)(vi) of the Gathering Agreement is hereby deleted in
its entirety and replaced with the following:

(vi)       Reserved.

(s)        Section 5.3(b) of the Gathering Agreement is hereby amended by
deleting “including any amounts for prior period adjustments, late payments and
the Quarterly Deficiency Payments, if any” and replaced with “including any
amounts for prior period adjustments and late payments”.

(t)         Section 5.4 of the Gathering Agreement is hereby deleted in its
entirety and replaced with the following:

Section 5.4      Annual Rate Adjustment.  Effective on each anniversary of the
Effective Date through the Term of this Agreement, the Gathering and Processing
Fee (other than related to water) shall be adjusted by the product of the fees
then in effect multiplied by the percentage increase (if any) between the
Consumer Price Index (All Urban Consumers (CPI-U); U.S. City Average; All items,
1982-1984 reference base), issued by the United States Department of Labor,
Bureau of Labor Statistics (“BLS”) (the “CPI”) for January of the current year
and the CPI for January of the immediately preceding year; provided that in no
event shall the fees hereunder be increased by more than 3% from the fees in
effect for the immediately preceding year, or decreased. If the 1982-1984
reference base is no longer used as the standard reference base by BLS, then the
standard reference base shall be that established from time to time by BLS as
the replacement for the CPI.  For the avoidance of doubt and notwithstanding
anything to the contrary, the Gathering and Processing Fee (including related to
water) shall not be adjusted other than as specifically set forth in this
Section 5.4.

(u)        Section 9.1(a) of the Gathering Agreement is hereby deleted in its
entirety and replaced with the following:

This Agreement will commence on the Effective Date and remain in full force and
effect until the 15th anniversary of the Effective Date (the “Primary Term”).
 Unless terminated by Producer as provided below in this Section 9.1(a), upon
the expiration of the Primary Term, this Agreement shall renew automatically for
additional terms of twelve (12) months each thereafter (each, a “Renewal Term”)
on the existing terms (including the then-existing rates) for up to four (4)
total Renewal Terms.  No later than the date which is one hundred eighty (180)
Days prior to the expiration of the Primary Term or Renewal Term (as
applicable),



6

--------------------------------------------------------------------------------

Producer may elect in writing (a “Termination Notice”) to terminate this
Agreement.  Upon Producer’s delivery to Gatherer of the Termination Notice, the
Parties agree to negotiate in good faith an extension of this Agreement on the
same terms and conditions except with a Gathering and Processing Fee which is at
the then prevailing market rate for comparable gathering systems in the South
Texas producing region.  The period of time that this Agreement remains in
effect pursuant to this Section 9.1 is referred to as the “Term”.

(v)        Sections 9.1(b)-(f) of the Gathering Agreement are hereby deleted in
their entirety.

(w)       Section 10.2(a) of the Gathering Agreement is hereby deleted in its
entirety and replaced with the following:

Producer’s Oil received and delivered at each Receipt Point will meet the
following quality specifications:



Constituent or Property

   

Limit

Sediment (excluding water)



Not more than 4.0% by volume

Temperature



Not more than 135°F

Hydrogen Sulfide



Not more than 100 ppm

Viscosity



Not to exceed 1.5 centistokes at 135°F

Total Sulphur



Not more than 0.3% by weight

Organic Chlorides



Not more than 1.5 ppm

Olefins



Not more than 0.5%

Mercaptans



Not more than 0.025% by weight



(x)        Section 11.3 of the Gathering Agreement is hereby deleted in its
entirety and replaced with the following:

Section 11.3    Performance Excused; Mitigation Duty.  In the event a Party is
rendered unable, wholly or in part, by an event of Force Majeure, to carry out
its obligations under this Agreement, such Party shall be excused from
performance under this Agreement and shall not be liable for any failure to
perform (except as set forth in the last sentence of this Section 11.3) during a
Force Majeure event, and neither Gatherer nor Producer will be liable in damages
to the other for any act, omission, or circumstances occasioned by or in
consequence of such Force Majeure event (except as set forth in the last
sentence of this Section 11.3), in each case, to the extent affected by such
Force Majeure event. Except as provided herein, the Party experiencing a Force
Majeure event shall use commercially reasonable efforts to mitigate the effects
of any Force Majeure event and to remedy any inability to perform its
obligations hereunder due to such events as promptly as reasonably practicable.
 It is understood and agreed that the settlement of strikes or lockouts shall be
entirely with the discretion of the Party affected thereby, and that the above
requirement that any Force Majeure shall be mitigated using commercially
reasonable efforts shall not require the settlement of strikes or lockouts by
acceding to the demands of the opposing party when such course is inadvisable in
the sole



7

--------------------------------------------------------------------------------

discretion of the Party affected thereby.  Notwithstanding anything to the
contrary in this Section 11.3, no Party shall be excused from any indemnity
obligation or any payment obligation for amounts due or becoming due under this
Agreement by reason of this Section 11.3.

(y)        Section 11.5 of the Gathering Agreement is hereby deleted in its
entirety.

(z)        Section 16.1 of the Gathering Agreement is hereby deleted in its
entirety and replaced with the following:

Section 16.1   Notices.  Any notice, request, demand, statement, bill, payment
or other communication provided for in this Agreement or any notice which any
Party may desire to give to the other, will be in writing and will be considered
as duly delivered if delivered by mail, email, commercial courier, facsimile or
personally, to the address or facsimile numbers of the applicable Parties, and
to the attention of their respective contact persons, as follows:

Gatherer:         Catarina Midstream, LLC

c/o Sanchez Midstream Partners LP

1360 Post Oak Blvd, Suite 2400

Houston, TX 77056

Attn: Chief Financial Officer

Email: cward@sanchezmidstream.com



with a copy (which shall not constitute notice) to:



Hunton Andrews Kurth LLP

600 Travis St, Suite 4200

Houston, Texas 77002

Attention: Philip Haines

Email: phaines@huntonak.com



Producer:         SN Catarina, LLC

c/o Sanchez Energy Corporation

Pennzoil Place

700 Milam Street, Ste. 600

Houston, TX 77002

Attn: General Counsel

Fax: (713) 756-2784

Email: gkopel@sanchezog.com



with a copy (which shall not constitute notice) to:



Morrison & Foerster LLP

250 West 55th Street

New York, New York 10019

Facsimile: (212) 468-7900



8

--------------------------------------------------------------------------------

Attention: Dennis L. Jenkins and James A. Newton

Email: djenkins@mofo.com and jnewton@mofo.com

Notwithstanding the foregoing of this Section 16.1, statements, bills and
invoices may be delivered via email or other electronic means as may be agreed
to between the Parties and nominations and changes thereto may be delivered
pursuant to Section 6.1. Either Party may at any time and from time to time by
written notice to the other Party designate different persons or addresses for
notice.

Notices will be deemed received:  (a) if sent by first class mail, three (3)
Business Days after the postmark date when properly addressed and deposited in
the United States mail, first class postage prepaid; (b) if sent by email, upon
transmission so long as the sender does not receive an automatic system
notification that such email was not deliverable; (c) if sent by facsimile, upon
the sending Party’s receipt of its facsimile machine’s confirmation of
successful transmission, provided that if the Day on which such facsimile is
sent is not a Business Day or is after 5:00 p.m. on a Business Day in the
receiving Party’s jurisdiction, then such facsimile will be deemed to have been
delivered on the next Business Day; (d) if sent by commercial courier, upon the
date of actual delivery as evidenced by the recipient’s written acknowledgment
of receipt; and (e) if delivered personally, upon the date of actual delivery.

(aa)      Section 17.6 of the Gathering Agreement is hereby deleted in its
entirety and replaced with the following:

Section 17.6   Consent to Disconnection.  If this Agreement terminates for any
reason whatsoever, Producer hereby consents and agrees that Gatherer shall be
entitled to disconnect, at its sole cost and expense, any wells, leases,
pipeline connections or other facilities utilized by Producer that deliver
Producer’s Products at the Receipt Points under this Agreement after ten (10)
Days prior written notice.  “Disconnect” for the purposes of this Section 17.6
means to remove metering facilities, pipelines and any other interconnection
facilities through which Producer’s Products was delivered under this Agreement
that are either owned by Gatherer, or owned by the pipeline with which Gatherer
contracted for the gathering or transportation services at the Delivery
Point(s).  This consent and agreement by Producer in this paragraph applies to
both Gatherer and Gatherer’s Affiliates, without distinction, and is intended in
all respects to satisfy the laws, rules or regulations of any applicable
jurisdiction.

(bb)      The reference to Section 9.1(b)-(f) in Section 17.9 of the Gathering
Agreement is hereby deleted in its entirety.

(cc)      A new Section 18 is added to the Gathering Agreement as follows:

Section 18       Right of First Refusal.

(a)        If at any time Producer desires to directly Transfer all or any
portion of the pipelines located in Dimmit, La Salle and Webb Counties, Texas as
described



9

--------------------------------------------------------------------------------

in more detail in Exhibit F (the “Pipelines”) to a ready, willing and able
unaffiliated Transferee in a bona fide, arms-length transaction (a “Transfer”),
Gatherer shall have a right of first refusal to purchase the Pipelines from
Producer (the “Right of First Refusal”); provided that, for purposes of this
Section 18, a Transfer (i) shall not include a sale of all or substantially all
of the assets or equity of any of Producer, its Affiliates or Sanchez Energy
Corporation, a package sale, or a merger, reorganization, consolidation or other
similar transaction involving either Producer, its Affiliates or Sanchez Energy
Corporation, including in connection with any bankruptcy proceeding , and (ii)
shall include any proposed lease of all or any portion of the Pipelines. For the
avoidance of doubt, if Producer elects to sell a portion of the assets
constituting the Pipelines in a Transfer, but not all of the Pipelines, the
Right of First Refusal shall apply only to the portion of the Pipelines which
Producer elects to sell.

(b)        Producer shall disclose relevant final terms and conditions of a
Transfer of the Pipelines in a notice to Gatherer, which notice shall include a
description of the transaction in which Producer proposed to Transfer the
Pipeline(s), including the Cash Value if the Transfer is not a Cash Transfer.
 Gatherer shall have the right to acquire the Pipelines subject to such proposed
Transfer from Producer on the same such terms and conditions as were negotiated
with the proposed Transferee, if, within 15 days after Producer's notice,
Gatherer delivers to Producer a counter-notification that it accepts such terms
and conditions (subject to the other provisions of this Section 18, where
applicable).  If Gatherer does not deliver such counter-notification within such
15 day period, such Transfer to the proposed Transferee may, subject to the
other provisions of this Agreement, including the restrictions set forth in
Section 2.6 and Article 13, proceed without further notice under terms and
conditions no more favorable to the Transferee than those set forth in the
notice to Gatherer; provided that such Transfer shall be concluded within 180
days from the date of the original notice to Gatherer. If such Transfer fails to
be concluded within such 180 day period and the parties thereto desire
thereafter to proceed with such proposed Transfer or the terms and conditions of
such Transfer change to be more favorable to the Transferee than those contained
in the applicable notice to Gatherer, in each case, Producer shall be required
to re- offer the assets subject to the Transfer to Gatherer in accordance with
the terms and conditions of this Section 18.

(c)        In the event of a Transfer that is not a Cash Transfer, Producer
shall include in its notice to Gatherer a statement of the proposed Cash Value
of the Pipelines involved in the Transfer as provided by the proposed
Transferee, and Gatherer shall have a right to acquire such Pipelines on the
same final terms and conditions as were negotiated with the proposed Transferee
except that it shall pay the Cash Value in immediately available funds at the
closing of the Transfer in lieu of the consideration payable in the third party
offer, and the terms and conditions of the applicable instruments shall be
modified as necessary to reflect the acquisition of the applicable Pipelines
(and no other properties) for cash.



10

--------------------------------------------------------------------------------

(d)        For purposes of Section 18(c), the Cash Value included by Producer in
its notice to Gatherer shall be conclusively deemed correct unless Gatherer
gives notice to Producer within 15 days after receipt of Gatherer's notice
stating that it does not agree with the statement of the Cash Value, stating the
Cash Value it believes is correct, and providing any supporting information that
it believes is helpful.  In such event, the Parties shall have 15 days from the
date Producer receives notice from Gatherer in which to attempt to negotiate in
good faith an agreement on the applicable Cash Value; provided that, after such
15 day period of good faith negotiation, to the extent that the Cash Value
cannot be mutually agreed upon, the provisions of this Section 18 shall not
apply to such proposed Transfer so long as the Transfer concludes within such
180 day period from the date of the notice.

Section 1.3     Ratification.  Except as expressly amended, modified and
supplemented hereby, the provisions of the Gathering Agreement are hereby
ratified and confirmed in all respects and shall remain in full force and
effect.  All references to the Gathering Agreement shall hereafter be deemed to
refer to the Gathering Agreement as amended, including by this Second Amendment.

Section 1.4      Integrated Transaction.  Gatherer and Producer intend and agree
that the Gathering Agreement and this Second Amendment (including all Exhibits
hereto), and the recorded memorandum required hereby constitute and are a single
integrated transaction and such documents contain the entire agreement between
the Parties with respect to the subject matter of this single, indivisible
contract as of the Amendment Effective Time.

Section 1.5       Governing Law.  This Second Amendment shall be governed and
construed in accordance with the laws of the State of Texas, without reference
to conflicts of laws principles that might apply the laws of another
jurisdiction.

[Signature page follows.]





11

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Second Amendment has been duly executed and delivered
by each of the Parties on the date first above written, but effective for all
purposes as of the Amendment Effective Time.

GATHERER:







CATARINA MIDSTREAM LLC











By:

/s/ Gerald F. Willinger









Name:

Gerald F. Willinger









Title:

Chief Executive Officer





PRODUCER:







SN CATARINA, LLC











By:

/s/ Mohsin Meghji









Name:

Mohsin Meghji









Title:

Chief Restructuring Officer





[Signature Page to Amendment No. 2 to Firm Gathering and Processing Agreement]

--------------------------------------------------------------------------------

EXHIBIT A

Receipt Points; Delivery Point(s)

Receipt Points (AND CGPs)



Meter Number(s)

Receipt Point



Maximum Receipt Capacity

API

Flange of:





Well Name

Pad



42127337520100

PILONCILLO A 01H

A01

Design capacity limit

42127370580000

PILONCILLO A 01HX

A01

Design capacity limit

42127370590000

PILONCILLO A 01HY

A01

Design capacity limit

42127370600000

PILONCILLO A 01HZ

A01

Design capacity limit

42127337660100

PILONCILLO A 02H

A02

Design capacity limit

42127370550000

PILONCILLO A 02HY

A02

Design capacity limit

42127370560000

PILONCILLO A 02HZ

A02

Design capacity limit

42127338430200

PILONCILLO A 03H

A03/04

Design capacity limit

42127338440000

PILONCILLO A 04H

A03/04

Design capacity limit

42127339600000

PILONCILLO A 05H

A05

Design capacity limit

42127341090000

PILONCILLO A 06HA

A06

Design capacity limit

42127341080000

PILONCILLO A 06HB

A06

Design capacity limit

42127341100000

PILONCILLO A 06HC

A06

Design capacity limit

42127341110000

PILONCILLO A 06HD

A06

Design capacity limit

42127342970000

PILONCILLO A 07HA

A07

Design capacity limit

42127342990000

PILONCILLO A 07HB

A07

Design capacity limit

42127343000000

PILONCILLO A 07HC

A07

Design capacity limit

42127343020000

PILONCILLO A 07HD

A07

Design capacity limit

42127343820000

PILONCILLO A 07HE

A07

Design capacity limit

42127365400000

PILONCILLO A 07HG

A07

Design capacity limit

42127365410000

PILONCILLO A 07HH

A07

Design capacity limit

42127365420000

PILONCILLO A 07HI

A07

Design capacity limit

42127367930000

PILONCILLO A 07HY

A07

Design capacity limit

42127367940000

PILONCILLO A 07HZ

A07

Design capacity limit

42127343010000

PILONCILLO A 08HA

A08

Design capacity limit

42127343030000

PILONCILLO A 08HB

A08

Design capacity limit

42127343040000

PILONCILLO A 08HC

A08

Design capacity limit

42127343050100

PILONCILLO A 08HD

A08

Design capacity limit

42127369940000

PILONCILLO A 08HE

A08

Design capacity limit

42127369950000

PILONCILLO A 08HF

A08

Design capacity limit

42127370000000

PILONCILLO A 08HG

A08

Design capacity limit

42127343060000

PILONCILLO A 08HL

A08

Design capacity limit

42127345030000

PILONCILLO A 09HW

A09

Design capacity limit

42127345140000

PILONCILLO A 09HX

A09

Design capacity limit

42127345040000

PILONCILLO A 09HY

A09

Design capacity limit

42127345050000

PILONCILLO A 09HZ

A09

Design capacity limit

42127346800000

PILONCILLO A 10HA

A10

Design capacity limit





13

--------------------------------------------------------------------------------

42127346780000

PILONCILLO A 10HB

A10

Design capacity limit

42127346790000

PILONCILLO A 10HC

A10

Design capacity limit

42127346810000

PILONCILLO A 10HD

A10

Design capacity limit

42127369270000

PILONCILLO A 10HE

A10

Design capacity limit

42127369280000

PILONCILLO A 10HF

A10

Design capacity limit

42127347290000

PILONCILLO A 11HA

A11

Design capacity limit

42127347040000

PILONCILLO A 11HB

A11

Design capacity limit

42127347030000

PILONCILLO A 11HC

A11

Design capacity limit

42127347080000

PILONCILLO A 11HD

A11

Design capacity limit

42127347240000

PILONCILLO A 11HE

A11

Design capacity limit

42127347230000

PILONCILLO A 11HF

A11

Design capacity limit

42127350240000

PILONCILLO A 12HA

A12

Design capacity limit

42127350210000

PILONCILLO A 12HB

A12

Design capacity limit

42127350230000

PILONCILLO A 12HC

A12

Design capacity limit

42127370780000

PILONCILLO A 12HD

A12

Design capacity limit

42127370790000

PILONCILLO A 12HE

A12

Design capacity limit

42127370860000

PILONCILLO A 12HU

A12

Design capacity limit

42127370870000

PILONCILLO A 12HV

A12

Design capacity limit

42127370880000

PILONCILLO A 12HW

A12

Design capacity limit

42127350250000

PILONCILLO A 12HX

A12

Design capacity limit

42127350260000

PILONCILLO A 12HY

A12

Design capacity limit

42127350290000

PILONCILLO A 12HZ

A12

Design capacity limit

42127347310000

PILONCILLO A 13HV

A13

Design capacity limit

42127347330000

PILONCILLO A 13HW

A13

Design capacity limit

42127347320000

PILONCILLO A 13HX

A13

Design capacity limit

42127347370000

PILONCILLO A 13HY

A13

Design capacity limit

42127347400000

PILONCILLO A 13HZ

A13

Design capacity limit

42127350890000

PILONCILLO A 14HA

A14

Design capacity limit

42127350730000

PILONCILLO A 14HB

A14

Design capacity limit

42127350740000

PILONCILLO A 14HC

A14

Design capacity limit

42127350820000

PILONCILLO A 14HD

A14

Design capacity limit

42127350850000

PILONCILLO A 14HE

A14

Design capacity limit

42127378400000

PILONCILLO A 14HX

A14

Design capacity limit

42127378420000

PILONCILLO A 14HY

A14

Design capacity limit

42127378410000

PILONCILLO A 14HZ

A14

Design capacity limit

42127347650000

PILONCILLO A 15HL

A15

Design capacity limit

42127347660000

PILONCILLO A15HM

A15

Design capacity limit

42127347670000

PILONCILLO A 15HW

A15

Design capacity limit

42127347680000

PILONCILLO A 15HX

A15

Design capacity limit

42127347690000

PILONCILLO A 15HY

A15

Design capacity limit

42127347700000

PILONCILLO A 15HZ

A15

Design capacity limit

42127369290000

PILONCILLO A 16HU

A16

Design capacity limit

42127369300000

PILONCILLO A 16HV

A16

Design capacity limit

42127369310000

PILONCILLO A 16HW

A16

Design capacity limit

42127369320000

PILONCILLO A 16HX

A16

Design capacity limit

42127369330000

PILONCILLO A 16HY

A16

Design capacity limit





14

--------------------------------------------------------------------------------

42127369340000

PILONCILLO A 16HZ

A16

Design capacity limit

42127372740000

PILONCILLO A 18U

A18

Design capacity limit

42127372750000

PILONCILLO A 18V

A18

Design capacity limit

42127372760000

PILONCILLO A 18W

A18

Design capacity limit

42127372780000

PILONCILLO A 18X

A18

Design capacity limit

42127372790000

PILONCILLO A 18Y

A18

Design capacity limit

42127372800000

PILONCILLO A 18Z

A18

Design capacity limit

42127369390100

PILONCILLO A 23HA

A23

Design capacity limit

42127369400000

PILONCILLO A 23HB

A23

Design capacity limit

42127373330000

PILONCILLO A 23HC

A23

Design capacity limit

42127373340000

PILONCILLO A 23HD

A23

Design capacity limit

42127373350000

PILONCILLO A 23HE

A23

Design capacity limit

42127373360000

PILONCILLO A 23HF

A23

Design capacity limit

42127373370000

PILONCILLO A 23HG

A23

Design capacity limit

42127373380000

PILONCILLO A 23HH

A23

Design capacity limit

42127369410000

PILONCILLO A 23HX

A23

Design capacity limit

42127354470000

PILONCILLO A 23HY

A23

Design capacity limit

42127354480000

PILONCILLO A 23HZ

A23

Design capacity limit

42127354670000

PILONCILLO A 24HY

A24

Design capacity limit

42127354690000

PILONCILLO A 24HZ

A24

Design capacity limit

42127377560000

PILONCILLO A 25HA

A25

Design capacity limit

42127377570000

PILONCILLO A 25HB

A25

Design capacity limit

42127377580000

PILONCILLO A 25HC

A25

Design capacity limit

42127377590000

PILONCILLO A 25HD

A25

Design capacity limit

42127377600000

PILONCILLO A 25HE

A25

Design capacity limit

42127372630000

PILONCILLO A 25HX

A25

Design capacity limit

42127372640000

PILONCILLO A 25HY

A25

Design capacity limit

42127372650000

PILONCILLO A 25HZ

A25

Design capacity limit

42127373390000

PILONCILLO A 28HA

A28

Design capacity limit

42127373400000

PILONCILLO A 28HB

A28

Design capacity limit

42127373410000

PILONCILLO A 28HC

A28

Design capacity limit

42127373420000

PILONCILLO A 28HD

A28

Design capacity limit

42127373430000

PILONCILLO A 28HE

A28

Design capacity limit

42127372820000

PILONCILLO A 31HA

A31

Design capacity limit

42127372830000

PILONCILLO A 31HB

A31

Design capacity limit

42127372840000

PILONCILLO A 31HC

A31

Design capacity limit

42127372850000

PILONCILLO A 31HD

A31

Design capacity limit

42127372860000

PILONCILLO A 31HE

A31

Design capacity limit

42127375540000

PILONCILLO A 41HW

A41

Design capacity limit

42127375550000

PILONCILLO A 41HX

A41

Design capacity limit

42127375560000

PILONCILLO A 41HY

A41

Design capacity limit

42127375570000

PILONCILLO A 41HZ

A41

Design capacity limit

42127379250000

PILONCILLO A 42HA

A42

Design capacity limit

42127379260000

PILONCILLO A 42HB

A42

Design capacity limit

42127379270000

PILONCILLO A 42HC

A42

Design capacity limit

42127379280000

PILONCILLO A 42HD

A42

Design capacity limit





15

--------------------------------------------------------------------------------

42127379050000

PILONCILLO A 43HW

A43

Design capacity limit

42127379060000

PILONCILLO A 43HX

A43

Design capacity limit

42127379070000

PILONCILLO A 43HY

A43

Design capacity limit

42127379080000

PILONCILLO A 43HZ

A43

Design capacity limit

42127373170000

PILONCILLO B 01 HB

B01

Design capacity limit

42127373180000

PILONCILLO B 01 HC

B01

Design capacity limit

42127373190000

PILONCILLO B 01 HY

B01

Design capacity limit

42127373200000

PILONCILLO B 01 HZ

B01

Design capacity limit

42127338420000

PILONCILLO B 01H

B01

Design capacity limit

42127377360000

PILONCILLO B 03HA

B03

Design capacity limit

42127377370000

PILONCILLO B 03HB

B03

Design capacity limit

42127377380000

PILONCILLO B 03HC

B03

Design capacity limit

42127377290000

PILONCILLO B 04HA

B04

Design capacity limit

42127377300000

PILONCILLO B 04HB

B04

Design capacity limit

42127377310000

PILONCILLO B 04HC

B04

Design capacity limit

42127376810000

Piloncillo B 06HX

B06

Design capacity limit

42127376820000

Piloncillo B 06HY

B06

Design capacity limit

42127376830000

Piloncillo B 06HZ

B06

Design capacity limit

42127376840000

Piloncillo B 07HX

B07

Design capacity limit

42127376850000

Piloncillo B 07HY

B07

Design capacity limit

42127376860000

Piloncillo B 07HZ

B07

Design capacity limit

42127377400000

PILONCILLO B 09HX

B09

Design capacity limit

42127377410000

PILONCILLO B 09HY

B09

Design capacity limit

42127377420000

PILONCILLO B 09HZ

B09

Design capacity limit

42127338410100

PILONCILLO C 01H

C01H

Design capacity limit

42127343600100

PILONCILLO C 01V

C01V

Design capacity limit

42127351160000

PILONCILLO C 02H

C02

Design capacity limit

42127351210000

PILONCILLO C 03H

C03

Design capacity limit

42127339420100

PILONCILLO C 04HA

C04

Design capacity limit

42127365090000

PILONCILLO C 04HY

C04

Design capacity limit

42127365110000

PILONCILLO C 04HZ

C04

Design capacity limit

42127366300000

PILONCILLO C 05HD

C05

Design capacity limit

42127365650000

PILONCILLO C 05HE

C05

Design capacity limit

42127351470000

PILONCILLO C 06HA

C06

Design capacity limit

42127351490000

PILONCILLO C 06HZ

C06

Design capacity limit

42479410610100

PILONCILLO D 01H

D01

Design capacity limit

42479412340000

PILONCILLO D 03H

D03

Design capacity limit

42479432870000

PILONCILLO D 03HB

D03

Design capacity limit

42479432880000

PILONCILLO D 03HC

D03

Design capacity limit

42479420380000

PILONCILLO D 03HM

D03

Design capacity limit

42479412160100

PILONCILLO D 04H

D04

Design capacity limit

42479415960000

PILONCILLO D 04HA

D04

Design capacity limit

42479415970000

PILONCILLO D 04HB

D04

Design capacity limit

42479415980000

PILONCILLO D 04HC

D04

Design capacity limit

42479415990000

PILONCILLO D 04HD

D04

Design capacity limit

42479416000000

PILONCILLO D 04HE

D04

Design capacity limit





16

--------------------------------------------------------------------------------

42479412810000

PILONCILLO D 05HA

D05

Design capacity limit

42479412820000

PILONCILLO D 05HB

D05

Design capacity limit

42479412860000

PILONCILLO D 05HY

D05

Design capacity limit

42479412850000

PILONCILLO D 05HZ

D05

Design capacity limit

42479412510000

PILONCILLO D 06HA

D06

Design capacity limit

42479413750000

PILONCILLO D 06HB

D06

Design capacity limit

42479413510000

PILONCILLO D 07HA

D07

Design capacity limit

42479413410000

PILONCILLO D 07HB

D07

Design capacity limit

42479413520000

PILONCILLO D 07HL

D07

Design capacity limit

42479413530000

PILONCILLO D 07HM

D07

Design capacity limit

42479413420000

PILONCILLO D 08HA

D08

Design capacity limit

42479413430000

PILONCILLO D 08HB

D08

Design capacity limit

42479413440000

PILONCILLO D 08HC

D08

Design capacity limit

42479432850000

PILONCILLO D 08HD

D08

Design capacity limit

42479432890000

PILONCILLO D 08HE

D08

Design capacity limit

42479432900000

PILONCILLO D 08HF

D08

Design capacity limit

42479413460000

PILONCILLO D 08HL

D08

Design capacity limit

42479432910000

PILONCILLO D 08HY

D08

Design capacity limit

42479432920000

PILONCILLO D 08HZ

D08

Design capacity limit

42479414120000

PILONCILLO D 09HA

D09

Design capacity limit

42479414130000

PILONCILLO D 09HB

D09

Design capacity limit

42479414140000

PILONCILLO D 09HC

D09

Design capacity limit

42479414190000

PILONCILLO D 09HD

D09

Design capacity limit

42479430560000

PILONCILLO D 09HE

D09

Design capacity limit

42479430570000

PILONCILLO D 09HF

D09

Design capacity limit

42479430580000

PILONCILLO D 09HG

D09

Design capacity limit

42479430590000

PILONCILLO D 09HH

D09

Design capacity limit

42479414520000

PILONCILLO D 10HA

D10

Design capacity limit

42479414530000

PILONCILLO D 10HB

D10

Design capacity limit

42479414540000

PILONCILLO D 10HC

D10

Design capacity limit

42479414610000

PILONCILLO D 10HL

D10

Design capacity limit

42479415100000

PILONCILLO D 11HA

D11

Design capacity limit

42479415080000

PILONCILLO D 11HB

D11

Design capacity limit

42479415090200

PILONCILLO D 11HC

D11

Design capacity limit

42479415110000

PILONCILLO D 11HD

D11

Design capacity limit

42479416180000

PILONCILLO D 12HA

D12

Design capacity limit

42479416130000

PILONCILLO D 12HB

D12

Design capacity limit

42479416170000

PILONCILLO D 12HC

D12

Design capacity limit

42479416140000

PILONCILLO D 12HD

D12

Design capacity limit

42479416820000

PILONCILLO D 13HA

D13

Design capacity limit

42479416870000

PILONCILLO D 13HB

D13

Design capacity limit

42479416880000

PILONCILLO D 13HC

D13

Design capacity limit

42479433140000

PILONCILLO D 13HD

D13

Design capacity limit

42479433150000

PILONCILLO D 13HE

D13

Design capacity limit

42479416720000

PILONCILLO D 14HA

D14

Design capacity limit

42479416730000

PILONCILLO D 14HB

D14

Design capacity limit





17

--------------------------------------------------------------------------------

42479416740000

PILONCILLO D 14HW

D14

Design capacity limit

42479416750000

PILONCILLO D 14HX

D14

Design capacity limit

42479416760000

PILONCILLO D 14HY

D14

Design capacity limit

42479416660000

PILONCILLO D 14HZ

D14

Design capacity limit

42479416980000

PILONCILLO D 15HA

D15

Design capacity limit

42479416990000

PILONCILLO D 15HB

D15

Design capacity limit

42479417000000

PILONCILLO D 15HC

D15

Design capacity limit

42479417010000

PILONCILLO D 15HD

D15

Design capacity limit

42479417320000

PILONCILLO D 16HA

D16

Design capacity limit

42479417330000

PILONCILLO D 16HB

D16

Design capacity limit

42479432030000

PILONCILLO D 16HC

D16

Design capacity limit

42479433550000

PILONCILLO D 16HE

D16

Design capacity limit

42479432050000

PILONCILLO D 16HY

D16

Design capacity limit

42479432060000

PILONCILLO D 16HZ

D16

Design capacity limit

42479418120000

PILONCILLO D 17HA

D17

Design capacity limit

42479418140000

PILONCILLO D 17HB

D17

Design capacity limit

42479418130000

PILONCILLO D 17HC

D17

Design capacity limit

42479418150000

PILONCILLO D 17HD

D17

Design capacity limit

42479418170000

PILONCILLO D 17HE

D17

Design capacity limit

42479418180000

PILONCILLO D 17HF

D17

Design capacity limit

42479421360000

PILONCILLO D17HW

D17

Design capacity limit

42479421370000

PILONCILLO D 17HX

D17

Design capacity limit

42479421320000

PILONCILLO D 17HY

D17

Design capacity limit

42479421380000

PILONCILLO D 17HZ

D17

Design capacity limit

42479420330000

PILONCILLO D 18HA

D18

Design capacity limit

42479420280000

PILONCILLO D 18HB

D18

Design capacity limit

42479420370000

PILONCILLO D 18HC

D18

Design capacity limit

42479420290000

PILONCILLO D 18HD

D18

Design capacity limit

42479420300000

PILONCILLO D 18HE

D18

Design capacity limit

42479420320000

PILONCILLO D 18HF

D18

Design capacity limit

42479429610000

PILONCILLO D 18HG

D18

Design capacity limit

42479429620000

PILONCILLO D 18HH

D18

Design capacity limit

42479429650000

PILONCILLO D 18HI

D18

Design capacity limit

42479429630000

PILONCILLO D 18HJ

D18

Design capacity limit

42479429660000

PILONCILLO D 18HK

D18

Design capacity limit

42479420980000

PILONCILLO D 19HA

D19

Design capacity limit

42479421000000

PILONCILLO D 19HB

D19

Design capacity limit

42479421010000

PILONCILLO D 19HC

D19

Design capacity limit

42479421020000

PILONCILLO D 19HD

D19

Design capacity limit

42479421030000

PILONCILLO D 19HE

D19

Design capacity limit

42479431040000

PILONCILLO D 19HG

D19

Design capacity limit

42479431060000

PILONCILLO D 19HH

D19

Design capacity limit

42479431070000

PILONCILLO D 19HI

D19

Design capacity limit

42479431750000

PILONCILLO D 19HZ

D19

Design capacity limit

42479422070000

PILONCILLO D 20HA

D20

Design capacity limit

42479422080000

PILONCILLO D 20HB

D20

Design capacity limit





18

--------------------------------------------------------------------------------

42479422100000

PILONCILLO D 20HD

D20

Design capacity limit

42479422110000

PILONCILLO D 20HE

D20

Design capacity limit

42479422120000

PILONCILLO D 20HV

D20

Design capacity limit

42479422130000

PILONCILLO D 20HW

D20

Design capacity limit

42479422060000

PILONCILLO D 20HX

D20

Design capacity limit

42479422140000

PILONCILLO D 20HY

D20

Design capacity limit

42479422150000

PILONCILLO D 20HZ

D20

Design capacity limit

42479416780100

PILONCILLO D 21HA

D21

Design capacity limit

42479416790000

PILONCILLO D 21HB

D21

Design capacity limit

42479416800000

PILONCILLO D 21HC

D21

Design capacity limit

42479416810000

PILONCILLO D 21HD

D21

Design capacity limit

42479422260000

PILONCILLO D 22HA

D22

Design capacity limit

42479422340000

PILONCILLO D 22HB

D22

Design capacity limit

42479422270000

PILONCILLO D 22HC

D22

Design capacity limit

42479422280000

PILONCILLO D 22HD

D22

Design capacity limit

42479422290000

PILONCILLO D 22HE

D22

Design capacity limit

42479422300000

PILONCILLO D 22HF

D22

Design capacity limit

42479422310000

PILONCILLO D 22HX

D22

Design capacity limit

42479422320000

PILONCILLO D 22HY

D22

Design capacity limit

42479422330000

PILONCILLO D 22HZ

D22

Design capacity limit

42479417830000

PILONCILLO D 23HA

D23

Design capacity limit

42479417840000

PILONCILLO D 23HB

D23

Design capacity limit

42479417850000

PILONCILLO D 23HC

D23

Design capacity limit

42479417860000

PILONCILLO D 23HD

D23

Design capacity limit

42479417870000

PILONCILLO D 23HE

D23

Design capacity limit

42479417880000

PILONCILLO D 23HF

D23

Design capacity limit

42479417780000

PILONCILLO D 24HA

D24

Design capacity limit

42479417790000

PILONCILLO D 24HB

D24

Design capacity limit

42479417930000

PILONCILLO D 24HC

D24

Design capacity limit

42479417800000

PILONCILLO D 24HD

D24

Design capacity limit

42479417810000

PILONCILLO D 24HE

D24

Design capacity limit

42479417820000

PILONCILLO D 24HZ

D24

Design capacity limit

42479423870000

PILONCILLO D 25HA

D25

Design capacity limit

42479423990000

PILONCILLO D 25HB

D25

Design capacity limit

42479423970000

PILONCILLO D 25HC

D25

Design capacity limit

42479423880000

PILONCILLO D 25HD

D25

Design capacity limit

42479423980000

PILONCILLO D 25HE

D25

Design capacity limit

42479423890000

PILONCILLO D 25HF

D25

Design capacity limit

42479422870000

PILONCILLO D 26HA

D26

Design capacity limit

42479422880000

PILONCILLO D 26HB

D26

Design capacity limit

42479422890100

PILONCILLO D 26HC

D26

Design capacity limit

42479422900000

PILONCILLO D 26HD

D26

Design capacity limit

42479429790000

PILONCILLO D 26HN

D26

Design capacity limit

42479429760000

PILONCILLO D 26HO

D26

Design capacity limit

42479429800000

PILONCILLO D 26HP

D26

Design capacity limit

42479423030000

PILONCILLO D 26HT

D26

Design capacity limit





19

--------------------------------------------------------------------------------

42479423090000

PILONCILLO D 26HU

D26

Design capacity limit

42479423040000

PILONCILLO D 26HV

D26

Design capacity limit

42479423050000

PILONCILLO D 26HW

D26

Design capacity limit

42479423060000

PILONCILLO D 26HX

D26

Design capacity limit

42479423070000

PILONCILLO D 26HY

D26

Design capacity limit

42479423080000

PILONCILLO D 26HZ

D26

Design capacity limit

42479411430100

PILONCILLO E 01HA

E01

Design capacity limit

42479415700100

PILONCILLO E 01HB

E01

Design capacity limit

42479412970100

PILONCILLO E 02HA

E02

Design capacity limit

42479435580000

PILONCILLO E 02HB

E02

Design capacity limit

42479435590000

PILONCILLO E 02HC

E02

Design capacity limit

42479435600000

PILONCILLO E 02HD

E02

Design capacity limit

42479435610000

PILONCILLO E 02HE

E02

Design capacity limit

42479412760000

PILONCILLO E 03H

E03

Design capacity limit

42479416030000

PILONCILLO E 03HA

E03

Design capacity limit

42479416040000

PILONCILLO E 03HB

E03

Design capacity limit

42479416050000

PILONCILLO E 03HC

E03

Design capacity limit

42479416060000

PILONCILLO E 03HD

E03

Design capacity limit

42479412700000

PILONCILLO E 04H

E03

Design capacity limit

42479415690000

PILONCILLO E 05HA

E05

Design capacity limit

42479415680000

PILONCILLO E 05HB

E05

Design capacity limit

42479415670000

PILONCILLO E 05HC

E05

Design capacity limit

42479415660000

PILONCILLO E 05HD

E05

Design capacity limit

42479415650000

PILONCILLO E 05HE

E05

Design capacity limit

42479415720000

PILONCILLO E 05HL

E05

Design capacity limit

42479417340000

PILONCILLO E 06HA

E06

Design capacity limit

42479417350000

PILONCILLO E 06HB

E06

Design capacity limit

42479417360000

PILONCILLO E 06HC

E06

Design capacity limit

42479417370000

PILONCILLO E 06HD

E06

Design capacity limit

42479417380000

PILONCILLO E 06HE

E06

Design capacity limit

42479432010000

PILONCILLO E 06HF

E06

Design capacity limit

42479432020000

PILONCILLO E 06HG

E06

Design capacity limit

42479417410000

PILONCILLO E 06HL

E06

Design capacity limit

42479432410100

PILONCILLO E 07HA

E07

Design capacity limit

42479432420000

PILONCILLO E 07HB

E07

Design capacity limit

42479434410000

PILONCILLO E 07HC

E07

Design capacity limit

42479434400000

PILONCILLO E 07HD

E07

Design capacity limit

42479439040000

PILONCILLO E 10HA

E10

Design capacity limit

42479439050000

PILONCILLO E 10HB

E10

Design capacity limit

42479439060000

PILONCILLO E 10HC

E10

Design capacity limit

42479439070000

PILONCILLO E 10HD

E10

Design capacity limit

42479439330000

PILONCILLO E 10HX

E10

Design capacity limit

42479439080000

PILONCILLO E 10HY

E10

Design capacity limit

42479439090000

PILONCILLO E 10HZ

E10

Design capacity limit

42479436480000

PILONCILLO E 14HA

E14

Design capacity limit

42479436490000

PILONCILLO E 14HB

E14

Design capacity limit





20

--------------------------------------------------------------------------------

42479436500000

PILONCILLO E 14HC

E14

Design capacity limit

42479436510000

PILONCILLO E 14HD

E14

Design capacity limit

42479436530000

PILONCILLO E 14HF

E14

Design capacity limit

42479436540000

PILONCILLO E 14HG

E14

Design capacity limit

42479433220000

PILONCILLO E 15HA

E15

Design capacity limit

42479433230000

PILONCILLO E 15HB

E15

Design capacity limit

42479433240000

PILONCILLO E 15HC

E15

Design capacity limit

42479433250000

PILONCILLO E 15HT

E15

Design capacity limit

42479433260000

PILONCILLO E 15HU

E15

Design capacity limit

42479421700000

PILONCILLO E 15HV

E15

Design capacity limit

42479421710000

PILONCILLO E 15HW

E15

Design capacity limit

42479421720000

PILONCILLO E 15HX

E15

Design capacity limit

42479421730000

PILONCILLO E 15HY

E15

Design capacity limit

42479421740000

PILONCILLO E 15HZ

E15

Design capacity limit

42479436560000

PILONCILLO E 20HA

E20

Design capacity limit

42479436570000

PILONCILLO E 20HB

E20

Design capacity limit

42479436580000

PILONCILLO E 20HC

E20

Design capacity limit

42479436590000

PILONCILLO E 20HD

E20

Design capacity limit

42479436600000

PILONCILLO E 20HE

E20

Design capacity limit

42479436610000

PILONCILLO E 20HF

E20

Design capacity limit

42479436620000

PILONCILLO E 20HG

E20

Design capacity limit

42479434520000

PILONCILLO E 21HA

E21

Design capacity limit

42479434530000

PILONCILLO E 21HB

E21

Design capacity limit

42479434540000

PILONCILLO E 21HC

E21

Design capacity limit

42479434550000

PILONCILLO E 21HD

E21

Design capacity limit

42479434560000

PILONCILLO E 21HE

E21

Design capacity limit

42479434440000

PILONCILLO E 22HA

E22

Design capacity limit

42479434450000

PILONCILLO E 22HB

E22

Design capacity limit

42479434460000

PILONCILLO E 22HC

E22

Design capacity limit

42479434470000

PILONCILLO E 22HD

E22

Design capacity limit

42479439370000

PILONCILLO E 28HB

E28

Design capacity limit

42479439380000

PILONCILLO E 28HC

E28

Design capacity limit

42479439390000

PILONCILLO E 28HD

E28

Design capacity limit

42479439400000

PILONCILLO E 28HE

E28

Design capacity limit

42127379700000

PILONCILLO E 30HW

E30

Design capacity limit

42127379710000

PILONCILLO E 30HX

E30

Design capacity limit

42127379720000

PILONCILLO E 30HY

E30

Design capacity limit

42127379730000

PILONCILLO E 30HZ

E30

Design capacity limit

42479440240000

PILONCILLO E 31HA

E31

Design capacity limit

42479440250000

PILONCILLO E 31HB

E31

Design capacity limit

42479440260000

PILONCILLO E 31HC

E31

Design capacity limit

42479440270000

PILONCILLO E 31HD

E31

Design capacity limit

42479438530000

PILONCILLO E 31HW

E31

Design capacity limit

42479438540000

PILONCILLO E 31HX

E31

Design capacity limit

42479438550000

PILONCILLO E 31HY

E31

Design capacity limit

42479438560000

PILONCILLO E 31HZ

E31

Design capacity limit





21

--------------------------------------------------------------------------------

42479437440000

PILONCILLO E 32HA

E32

Design capacity limit

42479437460000

PILONCILLO E 32HC

E32

Design capacity limit

42479437470000

PILONCILLO E 32HD

E32

Design capacity limit

42479437510000

PILONCILLO E 32HE

E32

Design capacity limit

42479438680000

PILONCILLO E 32HW

E32

Design capacity limit

42479438690000

PILONCILLO E 32HX

E32

Design capacity limit

42479438700000

PILONCILLO E 32HY

E32

Design capacity limit

42479438710000

PILONCILLO E 32HZ

E32

Design capacity limit

42479434930000

PILONCILLO E 33HA

E33

Design capacity limit

42479435000000

PILONCILLO E 33HB

E33

Design capacity limit

42479435010000

PILONCILLO E 33HY

E33

Design capacity limit

42479435020000

PILONCILLO E 33HZ

E33

Design capacity limit

42479439740000

PILONCILLO E 34HA

E34

Design capacity limit

42479439750000

PILONCILLO E 34HB

E34

Design capacity limit

42479439760000

PILONCILLO E 34HC

E34

Design capacity limit

42479439770000

PILONCILLO E 34HD

E34

Design capacity limit

42479435690000

PILONCILLO E 34HV

E34

Design capacity limit

42479435710000

PILONCILLO E 34HW

E34

Design capacity limit

42479435700000

PILONCILLO E 34HX

E34

Design capacity limit

42479435760000

PILONCILLO E 34HY

E34

Design capacity limit

42479435770000

PILONCILLO E 34HZ

E34

Design capacity limit

42479440460000

PILONCILLO E 35HA

E35

Design capacity limit

42479440470000

PILONCILLO E 35HB

E35

Design capacity limit

42479435630000

PILONCILLO E 35HV

E35

Design capacity limit

42479435640000

PILONCILLO E 35HW

E35

Design capacity limit

42479435650000

PILONCILLO E 35HX

E35

Design capacity limit

42479435660000

PILONCILLO E 35HY

E35

Design capacity limit

42479435670000

PILONCILLO E 35HZ

E35

Design capacity limit

42479440390000

PILONCILLO E 36HA

E36

Design capacity limit

42479440400000

PILONCILLO E 36HB

E36

Design capacity limit

42479440410000

PILONCILLO E 36HC

E36

Design capacity limit

42479435720000

PILONCILLO E 36HW

E36

Design capacity limit

42479435730000

PILONCILLO E 36HX

E36

Design capacity limit

42479435740000

PILONCILLO E 36HY

E36

Design capacity limit

42479435750000

PILONCILLO E 36HZ

E36

Design capacity limit

42127374180000

PILONCILLO E 44HA

E44

Design capacity limit

42127374190000

PILONCILLO E 44HB

E44

Design capacity limit

42127374990000

PILONCILLO E 44HC

E44

Design capacity limit

42127375010000

PILONCILLO E 44HX

E44

Design capacity limit

42127339960100

PILONCILLO F 01HA

F01

Design capacity limit

42127365150000

PILONCILLO F 01HD

F01

Design capacity limit

42127365130000

PILONCILLO F 01HZ

F01

Design capacity limit

42479416240000

PILONCILLO F 02HA

F02

Design capacity limit

42479416250000

PILONCILLO F 02HB

F02

Design capacity limit

42479416260000

PILONCILLO F 02HC

F02

Design capacity limit

42479416270000

PILONCILLO F 02HD

F02

Design capacity limit





22

--------------------------------------------------------------------------------

42479416280000

PILONCILLO F 02HL

F02

Design capacity limit

42479414480000

PILONCILLO F 03HA

F03

Design capacity limit

42479414510100

PILONCILLO F 03HB

F03

Design capacity limit

42479415760000

PILONCILLO F 03HC

F03

Design capacity limit

42479414490000

PILONCILLO F 03HL

F03

Design capacity limit

42479414500000

PILONCILLO F 03HZ

F03

Design capacity limit

42479434730000

PILONCILLO F 05HA

F05

Design capacity limit

42479434740000

PILONCILLO F 05HB

F05

Design capacity limit

42479434750000

PILONCILLO F 05HY

F05

Design capacity limit

42479434760000

PILONCILLO F 05HZ

F05

Design capacity limit

42479433860000

PILONCILLO SWD D1D

PILONCILLO SWD D1D

Design capacity limit



Eastern Catarina Receipt Points

For purposes of this section of Exhibit A, Receipt Points are the flanges
closest to the point where flow from a given line commingles with flow from
another pipeline or header.  Such flanges are described below.  For clarity,
these Receipt Points are downstream of the related isolation valve, if present.



Receipt Point

Latitude/ Longitude

Flange of:







F5/300 to manifold D

Latitude 28.183265,

Longitude -99.618337





F5/100 to manifold D

Latitude 28.183265,

Longitude -99.618337





E3/E4/100 to manifold D

Latitude 28.183265,

Longitude -99.618337





E1/400 to D1-400

Latitude 28.172093,

Longitude -99.604984





C1/C4-400 to Transfer 200/300 lines near North Appraisal

Latitude 28.259518,

Longitude -99.616122





B1/100 to manifold A

Latitude 28.266375,

Longitude -99.617618





B1/300 to manifold A

Latitude 28.266375,

Longitude -99.617618





23

--------------------------------------------------------------------------------

Delivery Points



Meter Number(s)

Delivery Point

Maximum Delivery Capacity



Inlet of:



0969045-10

SOUTH-CPF-D1

Design capacity limit

0984505-10

SHELL TO DOS HERMANAS IC

Design capacity limit

0984505-20

SHELL TO DOS HERMANAS

Design capacity limit

EF1-11721

SWEPI NORTH #1

Design capacity limit

EF1-11722

SWEPI MIDDLE #2

Design capacity limit

EF1-11723

SWEPI SOUTH #3

Design capacity limit

1-8028

Shell A Inlet to LX 16”

Design capacity limit

1-8029

Shell B Inlet to LX 16”

Design capacity limit

1-8039

South Appraisal to T2

Design capacity limit

4043651

Carnero A

Design capacity limit

4043652

Carnero D - Harrison

Design capacity limit

Shell 1A

SW Segue A

Design capacity limit

Shell 1D

SW Segue D

Design capacity limit

SWD

CPF-D

Design capacity limit







24

--------------------------------------------------------------------------------

EXHIBIT B

Fees

Gathering and Processing Fee (based on the aggregate quantity of Producer’s
Products, stated in Unit of Volume delivered to Gatherer at all Receipt Points):

$[***] per Mcf for Gas, as may be adjusted in accordance with Section 5.4.

$[***] per Barrel for Oil and Producer’s Condensate, as may be adjusted in
accordance with Section 5.4.

$[***] per Barrel for water.







--------------------------------------------------------------------------------

EXHIBIT C

Part 1 – Dedicated Acreage



Graphic [c705-20200707ex101435891001.jpg]







Exhibit C

--------------------------------------------------------------------------------

EXHIBIT C

Part 2 – Dedicated Deeds

Mineral Deed from Dan J. Harrison, III, as Grantor, to P Ranch Working Interest,
LLC, as Grantee, dated May 12, 2010, covering 42,262.28 acres of land, more or
less, situated in Dimmit, Webb and La Salle Counties, Texas, a Memorandum of
which is recorded in Volume 386, Page 797 of the Deed Records of Dimmit County,
Texas, in Volume 2946, Page 165 of the Deed Records of Webb County, Texas, and
in Volume 505, Page 435 of the Deed Records of La Salle County, Texas, as
amended, restated, supplemented, assigned or otherwise modified from time to
time.

Mineral Deed from BFH Mining, Ltd., as Grantor, to P Ranch Working Interest,
LLC, as Grantee, dated May 12, 2010, covering 42,262.28 acres of land, more or
less, situated in Dimmit, Webb and La Salle Counties, Texas, a Memorandum of
which is recorded in Volume 386, Page 526 of the Deed Records of Dimmit County,
Texas, in Volume 2943, Page 303 of the Deed Records of Webb County, Texas, and
in Volume 505, Page 170 of the Deed Records of La Salle County, Texas, as
amended, restated, supplemented, assigned or otherwise modified from time to
time.





Exhibit C

--------------------------------------------------------------------------------

EXHIBIT C

Part 3 – Dedicated Leases

Oil and Gas Lease by and between Harrison Interests, Ltd. and P Ranch Working
Interest, LLC dated May 12, 2010, a memorandum of which is recorded in Volume
386, Page 510 of the Official Records of Dimmit County, Texas, in Volume 2943,
Page 294 of the Official Records of Webb County, Texas, and in Volume 505, Page
161 of the Deed Records of La Salle County, Texas, as amended, restated,
supplemented, assigned or otherwise modified from time to time.

Oil, Gas and Mineral Lease by and between the Risken Family Trust, Susan L.
Westergren, Trustee, and SWEPI LP dated March 20, 2013, Texas, recorded in
Volume 466, Page 396, Official Records of Dimmit County, Texas, as amended,
restated, supplemented, assigned or otherwise modified from time to time.





Exhibit C

--------------------------------------------------------------------------------

EXHIBIT D

Gathering System

[Attached]





Exhibit D

--------------------------------------------------------------------------------

Graphic [c705-20200707ex101435891002.jpg]





--------------------------------------------------------------------------------

Graphic [c705-20200707ex101435891003.jpg]







--------------------------------------------------------------------------------

South Appraisal



Facility

Type

Asset







P-Ranch SA

Vessel

Flash Separator

P-Ranch SA

Vessel

Fuel Liquids Knockout

P-Ranch SA

Vessel

Fuel Filter Separator

P-Ranch SA

Tank

Flash Gas Compressor Sump

P-Ranch SA

Pump

FG Compressor Sump Pump

P-Ranch SA

Vessel

Fuel Filter Separator

P-Ranch SA

Tank

Water Tank

P-Ranch SA

Tank

Water Tank

P-Ranch SA

Tank

Condensate Tank

P-Ranch SA

Tank

Condensate Tank

P-Ranch SA

Power

Gas Power Unit #1

P-Ranch SA

Pump Diaphram

Recycle Pump

P-Ranch SA

Pump Centrifugal End Suction

Charge Pump (Griswold 811-1.5x1-8AA)

P-Ranch SA

Pump Centrifugal Plunger

Transfer Pump (Triplex 59T-3)

P-Ranch SA

Pump Centrifugal End Suction

Charge Pump (Griswold 811-3x2-10A60)

P-Ranch SA

Pump Centrifugal Plunger

Transfer Pump (Triplex)

P-Ranch SA

Vessel

Fuel Pot

P-Ranch SA

Pump Diaphram

LP Flare Scrubber Pump

P-Ranch SA

Vessel

LP Flare Scrubber

P-Ranch SA

Combustor

LP Combustor Skid (Abutec)

P-Ranch SA

Vessel

Line Heater

P-Ranch SA

Vessel

Fuel Pot

P-Ranch SA

Vessel

H.P. Separator

P-Ranch SA

Vessel

Inlet Separator

P-Ranch SA

Vessel

Flash Separator

P-Ranch SA

Compressor

L.P Compressor #1 (Ariel 3 Stage)

P-Ranch SA

Compressor

L.P Compressor #2 (Ariel 3 Stage)

P-Ranch SA

Compressor

L.P Compressor #3 (Ariel 3 Stage)

P-Ranch SA

Compressor

L.P Compressor #4 (Ariel 3 Stage)

P-Ranch SA

Vessel

Filter Separator

P-Ranch SA

Vessel

Glycol Contactor

P-Ranch SA

Exchanger Tube Shell

Gas Glycol Exchanger

P-Ranch SA

Tank

Glycol Storage Tank

P-Ranch SA

Pump Diaphram

Glycol Refill Pump

P-Ranch SA

Skid

Glycol Regen Skid

P-Ranch SA

Vessel

Fuel Gas Scrubber

P-Ranch SA

Exchanger Tube Shell

Glycol to Glycol Heat Exchanger

P-Ranch SA

Vessel

Reboiler

P-Ranch SA

Pump Kimray 45015PV

Glycol Pump

P-Ranch SA

Pump Kimray 45015PV

Glycol Pump

P-Ranch SA

Vessel

Sock Filter

P-Ranch SA

Vessel

Sock Filter

P-Ranch SA

Vessel

Charcoal Filter

P-Ranch SA

Vessel

Flash Gas Separator

P-Ranch SA

Skid

Btex Eliminator System







--------------------------------------------------------------------------------

South Appraisal



P-Ranch SA

Vessel

Liquid Blowcase

P-Ranch SA

Vessel

HP Flare Knock Out

P-Ranch SA

Pump Diaphram

HP Flare Knock Out Pump

P-Ranch SA

Flare

Air Assisted HP Flare Unit w/ Motor

P-Ranch SA

Tank

Condensate Tank

P-Ranch SA

Tank

Condensate Tank

P-Ranch SA

Tank

Condensate Tank

P-Ranch SA

Tank

Condensate Tank

P-Ranch SA

Compressor

Vapor Recovery Compressor #1

P-Ranch SA

Compressor

Vapor Recovery Compressor #2







--------------------------------------------------------------------------------

North Appraisal



Facility

Type

Asset







P-Ranch NA

Vessel

Line Heater

P-Ranch NA

Vessel

Fuel Pot

P-Ranch NA

Vessel

Inlet Separator

P-Ranch NA

Compressor

Booster Compressor #1 (Ariel 2 Stage)

P-Ranch NA

Compressor

Booster Compressor #2 (Ariel 2 Stage)

P-Ranch NA

Tank

Sump #1

P-Ranch NA

Pump Diaphram

Sump Pump #1

P-Ranch NA

Vessel

Flash Separator

P-Ranch NA

Vessel

Filter Separator

P-Ranch NA

Vessel

Glycol Contactor

P-Ranch NA

Exchanger Tube Shell

Gas Glycol Exchanger

P-Ranch NA

Skid

Btex Eliminator System

P-Ranch NA

Vessel

Liquid Blowcase

P-Ranch NA

Vessel

Fuel Gas Filter

P-Ranch NA

Tank

Booster Sump

P-Ranch NA

Pump Diaphram

Booster Sump Pump #1

P-Ranch NA

Vessel

HP Flare Knock Out

P-Ranch NA

Pump Centrifugal Can

HP Flare Knock Out Pump

P-Ranch NA

Flare

Air Assisted HP Flare Unit w/ Motor (Flare King)

P-Ranch NA

Tank

Water Tank

P-Ranch NA

Tank

Condensate Tank

P-Ranch NA

Vessel

LP Vent Knock Out

P-Ranch NA

Pump Diaphram

LP Vent Knock Out Pump

P-Ranch NA

Combustor

LP Combustor Skid









--------------------------------------------------------------------------------

CPF-A



Facility

Type

Asset







P-Ranch CPF-A

Vessel

H.P. Separator

P-Ranch CPF-A

Vessel

Line Heater

P-Ranch CPF-A

Vessel

Fuel Pot

P-Ranch CPF-A

Vessel

Line Heater

P-Ranch CPF-A

Vessel

Fuel Pot

P-Ranch CPF-A

Vessel

L.P Separator

P-Ranch CPF-A

Vessel

Flash Separator

P-Ranch CPF-A

Vessel

Temp Flash Separator

P-Ranch CPF-A

Compressor

L.P Compressor #1 (Ariel 2 Stage)

P-Ranch CPF-A

Compressor

L.P Compressor #2 (Ariel 2 Stage)

P-Ranch CPF-A

Compressor

L.P Compressor #3 (Ariel 2 Stage)

P-Ranch CPF-A

Compressor

H.P Compressor #1 (Ariel 1 Stage)

P-Ranch CPF-A

Compressor

H.P Compressor #2 (Ariel 1 Stage)

P-Ranch CPF-A

Vessel

Coalescer Filter Separator

P-Ranch CPF-A

Vessel

Glycol Contactor

P-Ranch CPF-A

Exchanger Tube Shell

Gas Glycol Exchanger

P-Ranch CPF-A

Tank

Glycol Storage Tank

P-Ranch CPF-A

Pump Diaphram

Glycol Refill Pump

P-Ranch CPF-A

Stabilizer

Condensate Stabilizer "A"

P-Ranch CPF-A

Exchanger Air

Condensate Cooler #1

P-Ranch CPF-A

Stabilizer

Condensate Stabilizer "B"

P-Ranch CPF-A

Exchanger Air

Condensate Cooler #2

P-Ranch CPF-A

Stabilizer

Condensate Stabilizer "C"

P-Ranch CPF-A

Exchanger Air

Condensate Cooler #3

P-Ranch CPF-A

Stabilizer

Condensate Stabilizer "D"

P-Ranch CPF-A

Compressor

Vapor Recovery Compressor

P-Ranch CPF-A

Vessel

Blowdown Separator

P-Ranch CPF-A

Pump Centrifugal Can

Blowdown Separator Pump

P-Ranch CPF-A

Vessel

HP Flare Knock Out

P-Ranch CPF-A

Pump Centrifugal Can

HP Flare Knock Out Pump

P-Ranch CPF-A

Pump Centrifugal Can

HP Flare Knock Out Pump

P-Ranch CPF-A

Flare

Air Assisted HP Flare Unit w/ Motor

P-Ranch CPF-A

Flare

HP Flare Control Skid

P-Ranch CPF-A

Vessel

LP Vent Knock Out

P-Ranch CPF-A

Pump Diaphram

LP Vent Knock Out Pump

P-Ranch CPF-A

Combustor

LP Combustor Skid

P-Ranch CPF-A

Flare

Air Assisted LP Flare Unit (Flare King)

P-Ranch CPF-A

Skid

Fuel Gas Skid

P-Ranch CPF-A

Vessel

Fuel Gas Scrubber

P-Ranch CPF-A

Vessel

Fuel Gas Filter

P-Ranch CPF-A

Vessel

Filter Separator

P-Ranch CPF-A

Pump Chemical Piston

Filter Separator Methanol Pump

P-Ranch CPF-A

Pump Chemical Piston

Filter Separator Methanol Pump

P-Ranch CPF-A

Vessel

Cold Separator

P-Ranch CPF-A

Exchanger

Triple Pipe Exchanger







--------------------------------------------------------------------------------

CPF-A



P-Ranch CPF-A

Exchanger

Triple Pipe Exchanger

P-Ranch CPF-A

Skid

Glycol Regen Skid

P-Ranch CPF-A

Vessel

Fuel Gas Scrubber

P-Ranch CPF-A

Exchanger Tube Shell

Glycol to Glycol Heat Exchanger

P-Ranch CPF-A

Vessel

Reboiler

P-Ranch CPF-A

Pump Kimray 45015PV

Glycol Pump

P-Ranch CPF-A

Pump Kimray 45015PV

Glycol Pump

P-Ranch CPF-A

Vessel

Sock Filter

P-Ranch CPF-A

Vessel

Sock Filter

P-Ranch CPF-A

Vessel

Charcoal Filter

P-Ranch CPF-A

Vessel

Flash Gas Separator

P-Ranch CPF-A

Skid

Btex Eliminator System

P-Ranch CPF-A

Vessel

Liquid Blowcase

P-Ranch CPF-A

Exchanger

Glycol Vapor Condenser

P-Ranch CPF-A

Power

Gas Power Unit #1

P-Ranch CPF-A

Power

Gas Power Unit #2

P-Ranch CPF-A

Power

Gas Power Unit #3

P-Ranch CPF-A

Tank

Lube Oil (40wt)

P-Ranch CPF-A

Tank

Lube Oil (50wt)

P-Ranch CPF-A

Tank

Lube Oil (Coolant)

P-Ranch CPF-A

Pump Diaphram

Lube Oil Pump (40wt)

P-Ranch CPF-A

Pump Diaphram

Lube Oil Pump (50wt)

P-Ranch CPF-A

Pump Diaphram

Coolant Pump

P-Ranch CPF-A

Tank

Sump #1

P-Ranch CPF-A

Pump Diaphram

Sump Pump #1

P-Ranch CPF-A

Tank

Sump #2

P-Ranch CPF-A

Pump Diaphram

Sump Pump #2

P-Ranch CPF-A

Tank

Sump #3

P-Ranch CPF-A

Pump Diaphram

Sump Pump #3

P-Ranch CPF-A

Tank

Sump #4

P-Ranch CPF-A

Pump Diaphram

Sump Pump #4

P-Ranch CPF-A

Tank

Sump #5

P-Ranch CPF-A

Pump Diaphram

Sump Pump #5

P-Ranch CPF-A

Tank

Sump #6

P-Ranch CPF-A

Pump Diaphram

Sump Pump #6

P-Ranch CPF-A

Compressor

IA Skid

P-Ranch CPF-A

Pump Diaphram

Recycle Pump

P-Ranch CPF-A

Tank

Condensate Tank (Master)

P-Ranch CPF-A

Tank

Condensate Tank (Slave)

P-Ranch CPF-A

Tank

Condensate Tank (Master)

P-Ranch CPF-A

Tank

Condensate Tank (Slave)

P-Ranch CPF-A

Tank

Condensate Tank (Master)

P-Ranch CPF-A

Tank

Condensate Tank (Slave)

P-Ranch CPF-A

Tank

Condensate Tank (Master)

P-Ranch CPF-A

Tank

Condensate Tank (Slave)

P-Ranch CPF-A

Tank

Condensate Tank (Master)







--------------------------------------------------------------------------------

CPF-A



P-Ranch CPF-A

Tank

Condensate Tank (Slave)

P-Ranch CPF-A

Tank

Condensate Tank (Master)

P-Ranch CPF-A

Tank

Condensate Tank (Slave)

P-Ranch CPF-A

Tank

Bad Condensate Tank (Master)

P-Ranch CPF-A

Tank

Bad Condensate Tank (Slave)

P-Ranch CPF-A

Pump Centrifugal Can

Bad Condensate Pump

P-Ranch CPF-A

Pump Centrifugal Can

Bad Condensate Pump

P-Ranch CPF-A

Skid

LACT Skid

P-Ranch CPF-A

Pump Diaphram

LACT Pump

P-Ranch CPF-A

Pump Plunger

Pipeline Pumps

P-Ranch CPF-A

Pump Plunger

Pipeline Pumps

P-Ranch CPF-A

Pump Plunger

Pipeline Pumps

P-Ranch CPF-A

Tank

Gun Barrel #1

P-Ranch CPF-A

Tank

Overflow Tank #1

P-Ranch CPF-A

Tank

Gun Barrel #2

P-Ranch CPF-A

Tank

Overflow Tank #2

P-Ranch CPF-A

Tank

Water Tank (Master)

P-Ranch CPF-A

Tank

Water Tank (Slave)

P-Ranch CPF-A

Tank

Water Tank (Master)

P-Ranch CPF-A

Tank

Water Tank (Slave)

P-Ranch CPF-A

Tank

Water Tank (Master)

P-Ranch CPF-A

Tank

Water Tank (Slave)

P-Ranch CPF-A

Tank

Water Tank (Master)

P-Ranch CPF-A

Tank

Water Tank (Slave)

P-Ranch CPF-A

Tank

Water Tank (Master)

P-Ranch CPF-A

Tank

Water Tank (Slave)

P-Ranch CPF-A

Tank

Water Tank (Master)

P-Ranch CPF-A

Tank

Water Tank (Slave)

P-Ranch CPF-A

Tank

Water Tank (Master)

P-Ranch CPF-A

Tank

Water Tank (Slave)

P-Ranch CPF-A

Pump Centrifugal End Suction

SWD Transfer Pump #1

P-Ranch CPF-A

Pump Centrifugal End Suction

SWD Transfer Pump #2

P-Ranch CPF-A

Vessel

NGL Storage

P-Ranch CPF-A

Vessel

NGL Storage Vent Blowcase

P-Ranch CPF-A

Vessel

NGL Storage

P-Ranch CPF-A

Vessel

NGL Storage Vent Blowcase

P-Ranch CPF-A

Compressor

Flash Compressor (Ariel 2 Stage)

P-Ranch CPF-A

Compressor

Booster Compressor (Ariel 1 Stage)









--------------------------------------------------------------------------------

CPF D



Facility

Type

Asset







P-Ranch CPF-D

Vessel

H.P. Separator

P-Ranch CPF-D

Vessel

H.P. Separator

P-Ranch CPF-D

Vessel

Line Heater

P-Ranch CPF-D

Vessel

Fuel Pot

P-Ranch CPF-D

Vessel

Line Heater

P-Ranch CPF-D

Vessel

Fuel Pot

P-Ranch CPF-D

Vessel

L.P Separator

P-Ranch CPF-D

Vessel

Flash Separator

P-Ranch CPF-D

Compressor

L.P Compressor #1 (Ariel 2 Stage)

P-Ranch CPF-D

Compressor

L.P Compressor #2 (Ariel 2 Stage)

P-Ranch CPF-D

Compressor

L.P Compressor #3 (Ariel 2 Stage)

P-Ranch CPF-D

Compressor

H.P Compressor #1 (Ariel 1 Stage)

P-Ranch CPF-D

Compressor

H.P Compressor #2 (Ariel 1 Stage)

P-Ranch CPF-D

Vessel

Coalescer Filter Separator

P-Ranch CPF-D

Vessel

Glycol Contactor

P-Ranch CPF-D

Exchanger Tube Shell

Gas Glycol Exchanger

P-Ranch CPF-D

Tank

Glycol Storage Tank

P-Ranch CPF-D

Pump Diaphram

Glycol Refill Pump

P-Ranch CPF-D

Stabilizer

Condensate Stabilizer "A"

P-Ranch CPF-D

Exchanger Air

Condensate Cooler #1

P-Ranch CPF-D

Stabilizer

Condensate Stabilizer "B"

P-Ranch CPF-D

Exchanger Air

Condensate Cooler #2

P-Ranch CPF-D

Stabilizer

Condensate Stabilizer "C"

P-Ranch CPF-D

Exchanger Air

Condensate Cooler #3

P-Ranch CPF-D

Stabilizer

Condensate Stabilizer "D"

P-Ranch CPF-D

Compressor

Vapor Recovery Compressor

P-Ranch CPF-D

Compressor

Vapor Recovery Compressor

P-Ranch CPF-D

Vessel

Blowdown Separator

P-Ranch CPF-D

Pump Centrifugal Can

Blowdown Separator Pump

P-Ranch CPF-D

Vessel

HP Flare Knock Out

P-Ranch CPF-D

Pump Centrifugal Can

HP Flare Knock Out Pump

P-Ranch CPF-D

Pump Centrifugal Can

HP Flare Knock Out Pump

P-Ranch CPF-D

Flare

Air Assisted HP Flare Unit w/ Motor

P-Ranch CPF-D

Flare

HP Flare Control Skid

P-Ranch CPF-D

Vessel

LP Vent Knock Out

P-Ranch CPF-D

Pump Diaphram

LP Vent Knock Out Pump

P-Ranch CPF-D

Combustor

LP Combustor Skid

P-Ranch CPF-D

Flare

Air Assisted LP Flare Unit

P-Ranch CPF-D

Skid

Fuel Gas Skid

P-Ranch CPF-D

Vessel

Fuel Gas Scrubber

P-Ranch CPF-D

Vessel

Fuel Gas Filter

P-Ranch CPF-D

Vessel

Filter Separator

P-Ranch CPF-D

Pump Chemical Piston

Filter Separator Methanol Pump

P-Ranch CPF-D

Pump Chemical Piston

Filter Separator Methanol Pump

P-Ranch CPF-D

Vessel

Cold Separator







--------------------------------------------------------------------------------

CPF D



P-Ranch CPF-D

Exchanger

Triple Pipe Exchanger

P-Ranch CPF-D

Exchanger

Triple Pipe Exchanger

P-Ranch CPF-D

Skid

Glycol Regen Skid

P-Ranch CPF-D

Vessel

Fuel Gas Scrubber

P-Ranch CPF-D

Exchanger Tube Shell

Glycol to Glycol Heat Exchanger

P-Ranch CPF-D

Vessel

Reboiler

P-Ranch CPF-D

Pump Plunger

Glycol Pump Kimray 45015PV

P-Ranch CPF-D

Pump Plunger

Glycol Pump Kimray 45015PV

P-Ranch CPF-D

Vessel

Sock Filter

P-Ranch CPF-D

Vessel

Sock Filter

P-Ranch CPF-D

Vessel

Charcoal Filter

P-Ranch CPF-D

Vessel

Flash Gas Separator

P-Ranch CPF-D

Skid

Btex Eliminator System

P-Ranch CPF-D

Vessel

Liquid Blowcase

P-Ranch CPF-D

Exchanger

Glycol Vapor Condenser

P-Ranch CPF-D

Power

Gas Power Unit #1

P-Ranch CPF-D

Power

Gas Power Unit #2

P-Ranch CPF-D

Power

Gas Power Unit #3

P-Ranch CPF-D

Tank

Lube Oil (40wt)

P-Ranch CPF-D

Tank

Lube Oil (50wt)

P-Ranch CPF-D

Tank

Lube Oil (Coolant)

P-Ranch CPF-D

Pump Diaphram

Lube Oil Pump (40wt)

P-Ranch CPF-D

Pump Diaphram

Lube Oil Pump (50wt)

P-Ranch CPF-D

Pump Diaphram

Coolant Pump

P-Ranch CPF-D

Tank

Sump #1

P-Ranch CPF-D

Pump Diaphram

Sump Pump #1

P-Ranch CPF-D

Tank

Sump #2

P-Ranch CPF-D

Pump Diaphram

Sump Pump #2

P-Ranch CPF-D

Tank

Sump #3

P-Ranch CPF-D

Pump Diaphram

Sump Pump #3

P-Ranch CPF-D

Tank

Sump #4

P-Ranch CPF-D

Pump Diaphram

Sump Pump #4

P-Ranch CPF-D

Tank

Sump #5

P-Ranch CPF-D

Pump Diaphram

Sump Pump #5

P-Ranch CPF-D

Tank

Sump #6

P-Ranch CPF-D

Pump Diaphram

Sump Pump #6

P-Ranch CPF-D

Compressor

IA Skid

P-Ranch CPF-D

Pump Diaphram

Recycle Pump

P-Ranch CPF-D

Tank

Condensate Tank (Master)

P-Ranch CPF-D

Tank

Condensate Tank (Slave)

P-Ranch CPF-D

Tank

Condensate Tank (Master)

P-Ranch CPF-D

Tank

Condensate Tank (Slave)

P-Ranch CPF-D

Tank

Condensate Tank (Master)

P-Ranch CPF-D

Tank

Condensate Tank (Slave)

P-Ranch CPF-D

Tank

Condensate Tank (Master)

P-Ranch CPF-D

Tank

Condensate Tank (Slave)







--------------------------------------------------------------------------------

CPF D



P-Ranch CPF-D

Tank

Condensate Tank (Master)

P-Ranch CPF-D

Tank

Condensate Tank (Slave)

P-Ranch CPF-D

Tank

Condensate Tank (Master)

P-Ranch CPF-D

Tank

Condensate Tank (Slave)

P-Ranch CPF-D

Tank

Bad Condensate Tank (Master)

P-Ranch CPF-D

Tank

Bad Condensate Tank (Slave)

P-Ranch CPF-D

Pump Centrifugal Can

Bad Condensate Pump

P-Ranch CPF-D

Pump Centrifugal Can

Bad Condensate Pump

P-Ranch CPF-D

Skid

LACT Skid

P-Ranch CPF-D

Pump Centrifugal End Suction

LACT Pump

P-Ranch CPF-D

Pump Plunger

Pipeline Pumps

P-Ranch CPF-D

Pump Plunger

Pipeline Pumps

P-Ranch CPF-D

Pump Plunger

Pipeline Pumps

P-Ranch CPF-D

Tank

Gun Barrel #1

P-Ranch CPF-D

Tank

Overflow Tank #1

P-Ranch CPF-D

Tank

Gun Barrel #2

P-Ranch CPF-D

Tank

Overflow Tank #2

P-Ranch CPF-D

Tank

Water Tank (Master)

P-Ranch CPF-D

Tank

Water Tank (Slave)

P-Ranch CPF-D

Tank

Water Tank (Master)

P-Ranch CPF-D

Tank

Water Tank (Slave)

P-Ranch CPF-D

Tank

Water Tank (Master)

P-Ranch CPF-D

Tank

Water Tank (Slave)

P-Ranch CPF-D

Tank

Water Tank (Master)

P-Ranch CPF-D

Tank

Water Tank (Slave)

P-Ranch CPF-D

Tank

Water Tank (Master)

P-Ranch CPF-D

Tank

Water Tank (Slave)

P-Ranch CPF-D

Tank

Water Tank (Master)

P-Ranch CPF-D

Tank

Water Tank (Slave)

P-Ranch CPF-D

Tank

Water Tank (Master)

P-Ranch CPF-D

Tank

Water Tank (Slave)

P-Ranch CPF-D

Pump Plunger

SWD Pump #1 W165H Triplex

P-Ranch CPF-D

Pump Plunger

SWD Pump #2 W165H Triplex

P-Ranch CPF-D

Pump Plunger

SWD Pump #3 W165H Triplex

P-Ranch CPF-D

Pump Plunger

SWD Pump #4 W165H Triplex

P-Ranch CPF-D

Pump Plunger

SWD Pump #5 W165H Triplex

P-Ranch CPF-D

Pump Plunger

SWD Pump #6 W165H Triplex

P-Ranch CPF-D

Pump Plunger

SWD Pump #7 W165H Triplex

P-Ranch CPF-D

Pump Plunger

SWD Pump #8 W165H Triplex

P-Ranch CPF-D

Vessel

NGL Storage

P-Ranch CPF-D

Vessel

NGL Storage Vent Blowcase

P-Ranch CPF-D

Vessel

NGL Storage

P-Ranch CPF-D

Vessel

NGL Storage Vent Blowcase

P-Ranch CPF-D

Compressor

Flash Compressor

P-Ranch CPF-D

Compressor

Booster Compressor







--------------------------------------------------------------------------------

EXHIBIT E

--------------------------------------------------------------------------------

AMENDED AND RESTATED MEMORANDUM OF FIRM GATHERING AND PROCESSING AGREEMENT



THE STATE OF TEXAS

§



§

COUNTIES OF DIMMIT,

§

WEBB AND LA SALLE

§



THIS AMENDED AND RESTATED MEMORANDUM OF FIRM GATHERING AND PROCESSING AGREEMENT
(this “Memorandum”) is made and entered into effective as of [_______], 2020
(the “Amendment Date”)1, by and between SN Catarina, LLC, a Delaware limited
liability company (“Producer”), and Catarina Midstream, LLC, a Delaware limited
liability company (“Gatherer”).  Producer and Gatherer may be referred to in
this Memorandum individually as a “Party” and collectively as the “Parties.”

WHEREAS, the Parties have executed that (i) certain Firm Gathering and
Processing Agreement dated effective as of October 14, 2015 (the “Original
Gathering Agreement”), (ii) that certain Amendment No. 1 to Firm Gathering and
Processing Agreement, dated as of June 30, 2017 with a deemed effective time of
12:01 a.m. on April 1, 2017 (the “First Amendment”), and (iii) that certain
Amendment No. 2 to Firm Gathering and Processing Agreement, executed on
[_______], 20202 but deemed effective as of the Amendment Date (the “Second
Amendment”, and together with the Original Gathering Agreement and the First
Amendment, the “Gathering Agreement”);

WHEREAS, the Parties previously executed and recorded in the Counties of Dimmit,
Webb and La Salle in the State of Texas that certain Memorandum of Firm Gas
Gathering and Processing Agreement, dated as of [________], 2015, in connection
with the execution of the Original Gathering Agreement (the “Original
Memorandum”); and

WHEREAS, in accordance with the Second Amendment, the Parties desire to amend
and restate the Original Memorandum for the purpose of imparting notice to all
persons of Producer’s dedication and commitment of its interests in oil and gas
leases, wells and/or oil and gas interests within the Dedicated Acreage
(including the Dedicated Instruments) and Producer’s production from or
attributable to such interests to the Gathering Agreement.

NOW, THEREFORE, the Parties agree as follows:

1.         The Gathering Agreement is incorporated by reference in its entirety
in this Memorandum.  All capitalized terms used but not defined in this
Memorandum and defined in the



--------------------------------------------------------------------------------

1       NTD: Insert the actual “Closing Date” here.

2       NTD: Insert the actual “Approval Date” here.





Exhibit E – Page 1

--------------------------------------------------------------------------------

Gathering Agreement shall have the meaning ascribed to them in the Gathering
Agreement.  As used in this Memorandum, the following capitalized terms shall
have the meanings set forth below:

“Dedicated Acreage” means Producer’s acreage as described on Exhibit A - Part 1,
attached hereto and made a part hereof, including, for the avoidance of doubt,
the Dedicated Instruments.

“Dedicated Instruments” means the Dedicated Deeds and the Dedicated Leases.

“Dedicated Deeds” means Producer’s mineral deeds, including those mineral deeds
set forth on Exhibit A - Part 2 attached hereto and made a part hereof, to the
extent that such mineral deeds cover the Dedicated Acreage.

“Dedicated Leases” means Producer’s mineral leases located within the area
described on Exhibit A – Part 1, now existing or hereafter acquired, as such
mineral leases may be in effect during the Term, including those mineral leases
set forth on Exhibit A - Part 3 attached hereto and made a part hereof.

“Dedicated Products” means, subject to Section 3.1 of the Gathering Agreement,
Producer’s Products that are produced from any well(s) located on the Dedicated
Acreage.

“Producer’s Products” or “Products” means all Oil, Gas and other hydrocarbons
that are:  (i) owned or Controlled by Producer or its Affiliates and produced
and saved from the Dedicated Acreage in accordance with the terms of the
Gathering Agreement or (ii) owned or Controlled by Producer or its Affiliates
and produced and saved from outside the Dedicated Acreage and delivered at the
Receipt Points in accordance with the terms of the Gathering Agreement.

2.         The Parties have entered into the Gathering Agreement to provide for,
among other things, (a) the commitment and dedication by Producer of (1) the
Dedicated Acreage (including the Dedicated Instruments), (2) all of the
Dedicated Products and water owned by Producer and (3) all of the third party
Gas, Oil and water under the Control of Producer, in each case with respect to
clauses (2) and (3) produced during the Term from the Dedicated Acreage; and (b)
the grant by Producer to Gatherer or its designee, pursuant and subject to the
terms and conditions of the Dedicated Leases, and otherwise insofar as Producer
has the legal right to do so without the incurrence of additional expense, the
non-exclusive right of ingress and egress over, across and under all lands and
leaseholds or premises of Producer, for the construction, maintenance and
operation of pipelines and other facilities necessary or convenient for the
gathering, compression, separation, processing and redelivery of Producer
Products under the Gathering Agreement. Upon the termination of the Gathering
Agreement, Producer and Gatherer shall file of record a release and termination
of the Gathering Agreement and this Memorandum as to the commitment and
dedication described herein.

3.         The Gathering Agreement, including the dedication and commitment
covenant made by Producer under the Gathering Agreement, runs with the land and
will be binding upon and inure to the benefit of the successors and assigns of
the Parties, subject to the terms of the Gathering Agreement.  Any transfer by
Producer of any of Producer’s interests in the Dedicated Acreage shall comply
with Article 13 of the Gathering Agreement, which, among other matters, requires
that, except in certain circumstances, the transfer be expressly subject to the
Gathering



Exhibit E – Page 2

--------------------------------------------------------------------------------

Agreement.  Article 13 of the Gathering Agreement requires that, among other
matters and except in certain circumstances, neither Party may assign or
otherwise convey all or any portion of its right, title, or interest under the
Gathering Agreement without obtaining the prior written consent of the other
Party, which consent will not be unreasonably withheld, conditioned, or delayed,
and any attempts to assign without such consent will be void.

4.         Should any person or firm desire additional information, said person
or firm should contact:



Gatherer:

Catarina Midstream, LLC

c/o Sanchez Midstream Partners LP

1360 Post Oak Blvd, Suite 2400
Houston, TX 77056
Attn: Chief Financial Officer
Email: cward@sanchezmidstream.com



Producer:
SN Catarina, LLC
c/o Sanchez Energy Corporation
1000 Main, Suite 3000
Houston, Texas 77002
Attn: General Counsel
Fax: (713) 756-2784
Email: gkopel@sanchezog.com



and, subject to an appropriate confidentiality agreement, any person may receive
a copy of the Gathering Agreement upon written request to such person at such
address.

5.         The Gathering Agreement became effective on October 14, 2015 and will
remain in full force and effect until the 15th anniversary thereof (the “Primary
Term”).  Upon the expiration of the Primary Term, the Gathering Agreement will
renew automatically for up to four (4) additional terms of twelve (12) months
each, unless the Gathering Agreement is terminated by Producer upon at least one
hundred eighty (180) Days’ written notice to Gatherer prior to the end of the
Primary Term or any subsequent anniversary thereof.  Upon termination of the
Gathering Agreement, Producer and Gatherer shall file of record a release and
termination of the Gathering Agreement and this Memorandum as to the commitment
and dedication described herein.

6.         This Memorandum is executed and recorded solely for the purpose of
giving notice and shall not amend or modify the Gathering Agreement in any way.
 This Memorandum shall be binding upon and shall inure to the benefit of the
Parties hereto, and to their respective heirs, devises, legal representatives,
successors and permitted assigns.

[Signature page follows]



Exhibit E – Page 3

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Memorandum to be effective as
of Amendment Date.

PRODUCER:







SN CATARINA, LLC













By:





Name:





Title:









STATE OF TEXAS
COUNTY OF HARRIS, TO-WIT:

I, the undersigned, a notary public of the said county, do hereby certify that
on this [__] day of [____________], 2020, before me personally appeared
[____________], who acknowledged himself to be the [____________] of SN
Catarina, LLC, and that he as such officer, being so authorized to do so,
executed the foregoing instrument for the purposes therein contained, by signing
the name of the company by himself as said officer.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

Notary Public



My commission expires:





(Notarial Seal)









Exhibit E – Page 4

--------------------------------------------------------------------------------

GATHERER:







CATARINA MIDSTREAM, LLC













By:





Name:





Title:









STATE OF TEXAS
COUNTY OF HARRIS, TO-WIT:

I, the undersigned, a notary public of the said county, do hereby certify that
on this [__] day of [____________], 2020, before me personally appeared
[____________], who acknowledged himself to be the [____________] of Catarina
Midstream, LLC, and that he as such officer, being so authorized to do so,
executed the foregoing instrument for the purposes therein contained, by signing
the name of the company by himself as said officer.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

Notary Public



My commission expires:





(Notarial Seal)









Exhibit E – Page 5

--------------------------------------------------------------------------------

EXHIBIT A

DEDICATED ACREAGE

PART 1 - DEDICATED ACREAGE

[Attached]



PART 2 - DEDICATED DEEDS

[Attached]



PART 3 - DEDICATED LEASES

[Attached]







Exhibit A

Exhibit E – Page 6

--------------------------------------------------------------------------------

EXHIBIT F

Pipelines

[Attached.]





Exhibit F

--------------------------------------------------------------------------------

Graphic [c705-20200707ex101435891006.jpg]



--------------------------------------------------------------------------------